UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-4309



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


BERNARD THOMPSON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (CR-96-15)


Submitted:   October 7, 1997               Decided:   October 28, 1997


Before MURNAGHAN and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herbert W. Louthian, LOUTHIAN & LOUTHIAN, Columbia, South Carolina,
for Appellant. Marshall Prince, OFFICE OF THE UNITED STATES ATTOR-
NEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard Thompson pleaded guilty to conspiracy to possess with

intent to distribute cocaine base and distribution of cocaine base

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) (1994) and was

sentenced to ninety-seven months imprisonment. On appeal, Thompson

contends that during sentencing the court improperly denied him a
downward departure for his cooperation with the Government because

the information he provided was not useful. Thompson's attorney has

filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), asserting that there are no meritorious issues for appeal.

Thompson was notified of his right to file an additional brief, but

has not done so. We affirm.
     Thompson's claim has no factual basis. Our review of the tran-

scripts of the sentencing hearing discloses that the court granted

the Government's oral motion to allow Thompson a two-level downward
departure in his sentence for his cooperation and sentenced Thomp-

son accordingly. We therefore find Thompson's claim meritless.

     In accordance with Anders, we have examined the entire record
in this case and find no reversible error. We therefore affirm the

conviction and sentence. This court requires that counsel inform

his client in writing of his right to petition the Supreme Court of

the United States for further review. If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation. Counsel's motion must state that

a copy thereof was served on the client. We dispense with oral

                                2
argument because the facts and legal contentions are adequately

presented in the materials before the court, and oral argument

would not aid the decisional process.




                                                       AFFIRMED




                               3